Exhibit 99.7 Lycopodium Minerals Pty Ltd ABN: 34 Level 5, 1 Adelaide Terrace East Perth, Western Australia 6004 Australia PO Box 6832 East Perth, Western Australia 6892 Australia T: +61 (0) 8 6210 5222 www.lycopodium.com.au CONSENT of QUALIFIED PERSON I, Christopher Waller, consent to the public filing of the technical report titled Esaase Gold Project, Ghana and dated 4 November 2011, (the "Technical Report") by Keegan Resources Inc. I also consent to any extracts from or a summary of the Technical Report in the press release dated September 22, 2011 (the "Press Release") of Keegan Resources Inc. I certify that I have read the Press Release filed by Keegan Resources Inc. and that it fairly and accurately represents the information in the sections of the Technical Report for which I am responsible. Dated this 4th day of November 2011
